Citation Nr: 1432364	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  05-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include residuals of prurigo nodularis, on a direct-inccurrence basis.

2.  Entitlement to an effective date earlier than August 11, 2004 for the award of service connection for a skin disability

3.  Entitlement to a compensable initial evaluation for residuals of prurigo nodularis.

(The issue of entitlement to a compensable initial evaluation for hypertension is the subject of a separate decision of the Board of Veterans' Appeals (Board) due to requested limitation of representation.)


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to September 1971.

This matter is before the Board on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The May 2013 rating decision granted secondary service connection for residuals of prurigo nodularis as aggravated by service-connected PTSD, and assigned a noncompensable initial evaluation, effective from August 11, 2004, with offset for the baseline level of severity prior to aggravation.  In response, the Veteran appealed the May 2013 determination.  A January 2014 statement of the case continued the noncompensable initial evaluation and the Veteran timely filed a substantive appeal.  Thus, the claim is now before the Board for appellate review.

The Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the Veteran meets the schedular requirements for TDIU, the Veteran has never asserted that he was unemployed due to his skin disability, the issue herein on appeal.  Moreover, at a February 2011 VA examination, the Veteran stated his skin condition had not decreased his activities of daily living and the April 2013 VA examiner noted the Veteran's skin condition had not impacted his ability to work.  Therefore, further consideration of a TDIU is not warranted.

The Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his representative in April 2002.  In September 2013, he appointed a private attorney as his representative limited solely to the skin issue which is the subject of this Board action.  As such, the September 2013 appointment of limited representation did not serve to revoke the previously existing representation by VFW as to all other matters.  Hence, the skin issue is the subject of a separate decision of the Board, as indicated on the title page of this Remand.

The Board notes that a document, identification number 52931284310, dated May 23, 2014, and labeled Appellate Brief, is associated with Veteran's electronic record in Virtual VA in error, as this document does not pertain to this Veteran and thus should be associated with the proper Veteran.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The May 2013 rating decision on appeal denied service connection for a skin disability, to include residuals of prurigo nodularis, on a direct-incurrence basis.  Also, as noted above, the May 2014 rating decision assigned an effective date of August 11, 2004 for the award of secondary service connection for residuals of prurigo nodularis.  In statements contained in a VA Form 9, received in March 2014, within the one year period to appeal the May 2013 rating decision, the Veteran provided notice of disagreement as to the denial of service connection for a skin disability, to include residuals of prurigo nodularis, on a direct-incurrence basis, and the assigned effective of August 11, 2004 for the award of service connection for a skin disability.  Specifically, it was asserted that a skin disability was present in service, which the Veteran attributed to a bug bite and environmental conditions while in Vietnam.  In this regard, it is asserted that no offset for a baseline level of severity would be appropriate if service connection on a direct-incurrence basis had not been denied.  Additionally, it is argued that an earlier effective date of April 30, 2002 is warranted for service connection for a skin disability, without regard to the date of award of service connection for PTSD.  A statement of the case has not been issued as to the denial of service connection for a skin disability, to include residuals of prurigo nodularis, on a direct-incurrence basis, and entitlement to an effective date earlier than August 11, 2004 for the award of service connection for a skin disability.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also finds that these issues are inextricably intertwined with the issue developed for appellate consideration.

Pursuant to a July 2012 Board remand, the Veteran was afforded a VA skin examination in April 2013.  However, the Board finds the resulting April 2013 VA skin examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Specifically, the April 2013 VA examiner noted that "[t]he claimed condition was at least as likely as not . . .  incurred in or caused by the claimed in-service injury, event or illness" but then, conversely, provided a rationale that stated the Veteran' skin condition was not caused by the Veteran's service, and further opined that the Veteran's condition may be aggravated or stimulated by his service-connected PTSD, but did not indicate such in the relevant section for secondary service connection.  Additionally, as noted by the Veteran's representative in the March 2014 substantive appeal, there is a discrepancy with the date of the April 2013 VA examination as VA treatment records indicate the examination took place several days later than the date actually indicated on the VA examination report itself.  

The April 2013 VA examiner also did not address a December 2002 VA treatment record, which diagnosed the Veteran with dermatitis, or a January 2003 VA treatment record which provided an indication of eczematous dermatitis.  Furthermore, the VA examiner did not conduct urine and blood tests for porphyria cutanea tarda as referenced in the July 2012 Board remand, but merely noted there was no evidence of porphyria cutanea tarda without further discussion of the rationale for the finding.  

The VA examiner also did not address the August 2003 VA examination report which provided diagnoses of porphyria cutanea tarda and cutis marmorata.  Moreover, an April 2013 VA treatment record indicated the Veteran was prescribed a topical medication for a skin condition, which is not noted on the April 2013 VA examination report.  As a result, the Board finds that the April 2013 VA skin examination report inadequate, and additional development is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's representative, in the March 2013 substantive appeal, also argued the Veteran's scars are part and parcel of the Veteran's skin claim and thus such should be addressed on remand.  

Also, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The evidence reflects the Veteran receives regular treatment from the White River Junction VA Medical Center (VAMC) in White River Junction, Vermont.  VA treatment records dated since April 2013 are not associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the White River Junction VAMC, and all associated outpatient clinics, since April 2013, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since April 2013, from the White River VAMC, and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of all skin disabilities demonstrated/diagnosed proximate to, or during, the appeal period, and to determine the current severity of his service-connected residuals of prurigo nodularis.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner should specifically address all diagnoses of record proximate to the claim or during the pendency of the claim to include a December 2002 VA treatment record with a diagnosis of dermatitis and a January 2003 VA treatment record which indicated eczematous dermatitis, to determine if such are part and parcel of the Veteran's service-connected skin disability.  

The VA examiner should reconcile the April 2013 VA examination report finding that there was no evidence of porphyria cutanea tarda with the February 2011 examination report which indicated urine and blood studies were necessary to rule out such a diagnosis.  The VA examiner should also address the August 2003 VA examination which provided a diagnosis porphyria cutanea tarda and cutis marmorata.  If warranted, such blood and urine testing should be conducted.

The VA examiner should also determine whether the Veteran has scars that are part and parcel of his service-connected skin disability.

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any current skin disability diagnosed during, or proximate to, the current appeal period, to include residuals of prurigo nodularis, is etiologically related to service, to include a reported bug bite and environmental conditions in Vietnam.

The examiner must provide a complete rationale for all opinions expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Issue a statement of the case as to the issues of (1) entitlement to service connection for a skin disability, to include residuals of prurigo nodularis, on a direct-inccurrence basis, and (2) entitlement to an effective date earlier than August 11, 2004 for the award of service connection for a skin disability, as denied by the May 2013 rating decision, and for which a notice of disagreement was received in March 2014.  Only if the Veteran perfects an appeal as to either issue should such issue(s) be forwarded to the Board for appellate consideration.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


